Case 5:18-cv-00208-FMO-KK Document 41-10 Filed 08/19/19 Page 1 of 1 Page ID #:300


   From:                     Sara Gunderson
   To:                       "Robert Chandler"
   Subject:                  Love v. Cardenas (Settlement Documents)
   Date:                     Thursday, October 11, 2018 1:32:46 PM
   Attachments:              CONF SET K (Payment Plan for Cardenas).doc
                             image001.jpg


   Mr. Chandler,

   Attached is an updated settlement agreement; it states that your client will make a one-time payment of $2500 on or before November 15, 2018.
   This settlement agreement also extends the date for remediation from 180 days to 365. Please let me know if you have any issues with the
   settlement agreement. Please make any requested changes in track-change. I look forward to hearing your client has gotten in touch with you and
   signed the SA. I hope all is well.

   I am worried that without your having heard from your client that I’ll have to send you the joint MSJ regardless. Please let me know by end of day if
    your client will soon be signing or has signed this contract. I would appreciate it.

   Sincerely,
   Sara

   Sara Gunderson
   Attorney
   SaraG@PotterHandy.com
   Ph: (858) 375-7385
   Fx: (888) 422-5191
   POTTER HANDY, LLP
   Mailing Address:                                   PH-BUILD3.png
   P.O. Box 262490
   San Diego, CA 92196-2490
   Delivery Address:
   9845 Erma Road Suite 300
   San Diego, CA 92131
   The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any
   unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in error, please reply to the sender and destroy all
   copies of the message. To contact us directly, send to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues in this E-mail was not intended or written to be
   used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.
